                                    Case: 19-11979   Doc: 25-2           Filed: 07/08/19   Page: 1 of 2
Label Matrix for local noticing                 Republic Bank & Trust                          TD Auto Finance LLC
1087-5                                          P.O. Box 5369                                  c/o Riezman Berger, P.C.
Case 19-11979                                   401 W Main                                     7700 Bonhomme Avenue
Western District of Oklahoma                    Norman, OK 73069-1328                          7th Floor
Oklahoma City                                                                                  St. Louis, MO 63105-1960
Mon Jul 8 15:24:39 CDT 2019
USBC Western District of Oklahoma               ABC Supply                                     American Express
215 Dean A. McGee                               1 ABC Parkway                                  20500 Belshaw Ave
Oklahoma City, OK 73102-3426                    Beloit WI 53511-4466                           Carson CA 90746-3506



Amex                                            (p)BANK OF AMERICA                             Barclay Bank
Po Box 297871                                   PO BOX 982238                                  PO Box 8801
Fort Lauderdale FL 33329-7871                   EL PASO TX 79998-2238                          Wilmington DE 19899-8801



Barclays Bank Delaware                          Beacon                                         Chase
P.o. Box 8803                                   505 Huntmar Park Dr. Suite 300                 National Bank Mail, Mail Code KY1-0900
Wilmington DE 19899-8803                        Herndon VA 20170-5152                          Louisville KY 40202



Chase Arcus 5151                                Chase Auto                                     Chase Card
National Bank, Mail Code KY1-090                Po Box 901003                                  Po Box 15298
Louisville KY 40202                             Ft Worth TX 76101-2003                         Wilmington DE 19850-5298



Cory Barnes                                     Dex Yp                                         Gulf Coast Bank & Trust
465 Venetian Villa Drive                        PO Box 5010                                    5949 Sherry Lane Suite 785
New Smyrna Beach FL 32168-5345                  Carol Stream IL 60197-5010                     Dallas TX 75225-8101



Home Depot                                      Lowe’s                                         Matt Haugland
6716 Grade Land Building 9, Suite 910           PO Box 530954                                  4100 72nd Ave NE
Louisville KY 40213-3410                        Atlanta GA 30353-0954                          Oklahoma City OK 73108



Nosal Group                                     Republic Bank & Trust                          Shawnee Forward
16934 Frances St Suite 100                      401 West Main St                               231 N. Bell
Omaha NE 68130-2397                             Norman OK 73069-1328                           Shawnee OK 74801-6913



Souther Roofing & Shingles                      TD Auto Finance                                United States Trustee
3270 Astrozon Blvd                              P.O. Box 9223                                  United States Trustee
Colorado Springs CO 80910-1032                  Farmington MI 48333-9223                       215 Dean A. McGee Ave., 4th Floor
                                                                                               Oklahoma City, OK 73102-3479


Verizon Wireless                                Wells Fargo Hm Mortgag                         Chuck Moss
PO Box 408                                      Po Box 10335                                   500 N. Meridian, #300
Newark NJ 07101-0408                            Des Moines IA 50306-0335                       Oklahoma City, OK 73107-5707
                                   Case: 19-11979           Doc: 25-2         Filed: 07/08/19         Page: 2 of 2
Donald J Giuliano                                      John D. Mashburn                                     Nicole L Giuliano
16908 Triana Dr                                        1616 E 19th Street, Suite 301A                       16908 Triana Dr
Oklahoma City, OK 73170-6611                           Edmond, OK 73013-6519                                Oklahoma City, OK 73170-6611




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank Of America                                        (d)Bank of America
Po Box 982238                                          PO Box 15019
El Paso TX 79998                                       Wilmington DE 19886




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Wells Fargo Bank, N.A.                              (u)Gulf Coast Bank & Trust                           End of Label Matrix
                                                                                                            Mailable recipients   32
                                                                                                            Bypassed recipients    2
                                                                                                            Total                 34
